DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/11/2020, on Page 11 of Remarks, Section 1, have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance method, as taught by Tsuji, using the self-driving assistance functionality, as taught by Goto, for the purpose of providing travel by the self-driving assistance system has an advantage in that the burden of user's driving can be reduced and appropriately perform travel by self-driving assistance by accurately identifying on which route the vehicle travels currently and from now on a road around the vehicle as well as providing a self-driving assistance device and a computer program that allow to provide appropriate self-driving assistance according to a vehicle situation even when there are a plurality of candidates for a current vehicle location (see Paragraph 0003 and 0006 of Goto).
Applicant's arguments filed on Page 11, Section 2, have been fully considered but they are not persuasive. In response to applicant’s arguments on Page 12, Paragraph 6, the limitation of claim 1, “the 29 a, the driver presses operation button 51 a. These are just a few examples of the display unit that assists an execution of the driver action.
In response to applicant’s arguments filed on Page 13, Paragraph 1, examiners notes that the amended limitations involve conditional language. Given the broadest reasonable interpretation, these conditions of “when the driver action is required…” could be met or not met. In the case that the condition is not met, the resulting situation may not occur. Nevertheless, for the purpose of advancing prosecution, applicant’s arguments have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Yoichiro teaches in Paragraph 0016 the mode switching means operates the operation mode when the start detection means detects an event that triggers the start of use of the function of the portable device by the driver while traveling in the manual operation mode. Yoichiro also teaches in Paragraph 0068-0070 as shown in FIG. 2, when the driver 3 gets into the automatic driving vehicle 1 with the mobile phone terminal 2 and is operating in the manual operation mode i.e. When there is an incoming call to the mobile phone terminal 2, the automatic driving car 1 is screen for automatically prompting the setting of the destination in the car navigation function is displayed to accept the setting of the destination, and the car navigation function is started. Therefore, even if the driver makes a call in response to the incoming call of the mobile phone terminal 2, the autonomous driving vehicle 1 reliably moves to the destination desired by the driver. Thus, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claims 12, 13, 2-11, 14-19 and 20-25, as addressed in Remarks in Sections 3, 4, 5 and B respectively, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (US 2018/0074497 A1) in view of Yoichiro (JP2015098218A). 
Regarding claim 1, Tsuji teaches an assistance system comprising: a vehicular device mounted on a vehicle and configured to perform (see Paragraph 0419 for an input device 1004 may be first operating unit 1004 a mounted to steering wheel 1011 or second operating unit 1004 b mounted between a driver seat and a passenger seat. Note that notification device 1002 and input device 1004 may be integrated. For example, they may be mounted as a touch panel display.) an autonomous driving operation for automatically controlling an acceleration operation, a braking operation and a steering operation, and allows a driver action including at least one of an operation, a response and a confirmation by a driver during the autonomous driving operation (see Figure 13 for the brake pedal 2, accelerator pedal 3, and steering wheel 5 controlled by the vehicle controller 7 by a vehicle 1 enabling all of or a portion of driving control autonomously without requiring an operation by a driver, receiving an operation (which includes a confirmation) from a driver or the link and outputs the received operation to vehicle controller 7 by a touch panel 10, display 101, and input unit 102 as read in Paragraph 0209); 
see Paragraph 0428 for operation input unit 1050 receives, from input device 1004 (corresponds to applicant's terminal), an operation signal by an operation performed by a driver, an occupant, or a user outside of vehicle 1000 with respect to input device 1004, and outputs this operation signal to controller 1041 (corresponds to communicating with applicant's vehicular device)), wherein: 
the vehicular device or the terminal includes an operation determination section that determines whether the terminal is being operated inside the vehicle (see Paragraph 0418 for input device 1004 is a user interface device that receives an operation input performed by an occupant. For example, input device 1004 receives information input by the driver and pertaining to autonomous driving of host vehicle. Driving assistance device 1040 outputs the received information to driving assistance device 1040 as an operation signal (indicating the terminal is being operated)), but fails to explicitly teach the portable terminal includes a display unit that, when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle,  performs an assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated inside of the vehicle, does not perform the assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal includes a display unit () that,
when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle, performs an assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation (Paragraph 0016 the mode switching means operates the operation mode when the start detection means detects an event that triggers the start of use of the function of the portable device by the driver while traveling in the manual operation mode. Yoichiro also teaches in Paragraph 0068-0070 as shown in FIG. 2, when the driver 3 gets into the automatic driving vehicle 1 with the mobile phone terminal 2 and is operating in the manual operation mode i.e. When there is an incoming call to the mobile phone terminal 2, the automatic driving car 1 is automatically switched from the manual driving mode to the forced automatic driving mode, and the automatic driving car 1 travels safely in the forced automatic driving mode It becomes a state. Therefore, the driver can release the hand from the steering wheel 5 with peace of mind, pick up the mobile phone terminal 2 and make an incoming call response operation to make a call…Further, in the above embodiment, when switched to the forced automatic operation mode, the screen for automatically prompting the setting of the destination in the car navigation function is displayed to accept the setting of the destination, and the car navigation function is started (corresponds to a required driver action). Therefore, even if the driver makes a call in response to the incoming call of the mobile phone terminal 2, the autonomous driving vehicle 1 reliably moves to the destination desired by the driver),
 and when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated inside of the vehicle, does not perform the assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation (see Paragraph 0063 for the determination process in step S12 is an example of an end detection unit that detects an event of the end of use of the function of the portable device by the driver; see also Paragraph 0064 for when it is determined in step S12 that the manual operation is possible, the control unit 101 shifts the process to step S7, executes the processes after step S7, and returns the process to the manual operation mode, which is an example of not performing the assistance display for autonomous driving operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 2, Tsuji teaches the assistance system according to claim 1, wherein: 
the vehicular device includes a notification processing section for transmitting a request notification, which indicates that the driver action is required, to the terminal when the driver action is required during the autonomous driving operation (see Paragraph 0158 for As described with reference to FIG. 2C, each of the display regions of notification unit 92 corresponds to a corresponding one of the operation buttons of operating unit 51. When selecting “end autonomous driving” in FIG. 5B, the driver presses operation button 51 g illustrated in FIG. 2C. When performing behavior selection, the driver presses any one of operation buttons 51 a to 51 c illustrated in FIG. 2C), and the vehicular device is connectable with the terminal (see also Paragraph 0416 for the devices illustrated in Figure 32 that may be interconnected by exclusive lines or wire communication such as a controller area network (CAN). Alternatively, they may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark) (corresponds to the ability to connect)); 
see Paragraph 0160 for when operating unit 51 has not received any operation performed by the driver within the second predetermined time (NO in step S17), vehicle controller 7 controls vehicle 1 such that vehicle 1 performs the first behavior (step S21) which implies that the operating unit, which is inside of the vehicle, is able to determine whether it is being operated or not in accordance with the user selection); 
and the display unit performs the assistance display when the operation determination section determines that the terminal is being operated inside of the vehicle (see Figure 4, S16 for and S20 for controlling the vehicle so that the selected behavior is executed if an operation for selecting behavior has been detected), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 3, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device includes: 
a determination information acquisition section that acquires determination information, for determining whether the terminal is being operated inside of the vehicle, from the terminal when the see Figure 4, Item S17 for determining whether operation (which involves a driver selection/action) is received within second predetermined time; S18 for when an operation is received, determines whether to end automatic driving or operation for selecting behavior of the vehicle; also see Figure 32 for the input device 1004 (corresponding to applicant’s terminal) that is in connection with the automatic driving control device 1030 (corresponds to applicant’s vehicular device); see also Paragraph 0416 for the devices illustrated in Figure 32 that may be interconnected by exclusive lines or wire communication such as a controller area network (CAN). Alternatively, they may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark), which explains the ability to connect); 
and the operation determination section: the operation determination section determines whether the terminal is being operated inside of the vehicle, based on the determination information acquired by the determination information acquisition section (see Paragraph 0155-0157 for the vehicle controller 7 that determines whether the operating unit 51 receives an operation from the driver; see also Paragraph 0103 for  various different acquisition units such as location  information acquisition unit 61, sensor 62, speed information acquisition unit 63, and map information acquisition unit 64 and Paragraph 0009 for the determination unit that determines a next action based on acquisition unit and driver selections); 
the assistance system further comprising: an instruction processing section that transmits an instruction for performing the assistance display to the terminal when the operation determination section determines that the terminal is being operated inside of the vehicle and the display unit of the terminal performs the assistance display when the terminal receives the instruction transmitted by the instruction processing section (see Figure 4 for the instruction that is transmitted for selecting behavior or ending automatic driving in accordance with the determination that the terminal is being operated as seen in step S18), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 4, Tsuji teaches the assistance system according to claim 1, wherein: the vehicular device and the terminal are directly connected to each other to perform short-range wireless communication (see Paragraph 0101 for operating unit 51 is provided on a front face (face facing the driver) of steering wheel 5, and receives an input operation from the driver. Operating unit 51 is a device such as a button, a touch panel, or a grip sensor, for example. Operating unit 51 outputs the information about the input operation received from the driver to vehicle controller 7; see also Figure 1 for the connection between the vehicle 7 controller and the operating unit 51; see also Paragraph 0416 for the different devices that may be interconnected by wire communication or wireless communication such as a Universal Serial Bus (USB), Ethernet (registered trademark), Wi-Fi (registered trademark), or Bluetooth (registered trademark)), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 5, Tsuji teaches the assistance system according to claim 2, wherein: the vehicular device and the terminal are indirectly connected through an external device of the vehicle to perform communication (see Paragraph 0430 for communication IF 1056 transmits the data output from controller 1041 to wireless device 1008, and transmits this data to the external device from wireless device 1008. In addition, communication IF 1056 receives data transmitted from the external device and transferred by wireless device 1008, and outputs this data to controller 1041; see also Figure 32 for the wireless device 1008 that is indirectly connected to the action information unit 1054 (corresponds to terminal) and vehicle controller 1041 (corresponds to vehicular device)); 
the terminal includes an in-vehicle determination section that determines whether the terminal is being used inside the vehicle (see Paragraph 0419 and Figure 33 for the notification device and input device that can be mounted to steering wheel or a driver seat and a passenger seat which implies that the terminal is used inside the vehicle);
and the operation determination section determines whether the portable terminal is being operated inside of the vehicle when the portable terminal receives the request notification, and the in- vehicle determination section determines that the portable terminal is being used inside the vehicle (see Figure 4 for determining whether the portable terminal device is being operated S18, wherein it is implied that the portable terminal device is mounted to the inside of the vehicle as mentioned previously), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 6, Tsuji teaches the assistance system according to claim 1, wherein: the assistance display includes at least one of a control-related request that requests the operation by the driver for controlling the vehicle, a control-related suggestion that makes a suggestion for controlling the vehicle to the driver, a control-unrelated suggestion that makes a suggestion unrelated to vehicle control to the driver, and information service that provides information to the driver, which are in a descending order of priority (see Paragraph 0189 the displays that may be switchable and whether priority is placed on action (corresponds to action selected by the driver) or priority is placed on operation (corresponds to an operation for the control of the vehicle depending on the time of response and behavior, not by the driver) may be displayed separately, in accordance with its priority; due to the configuration in which a different function is assigned to each display region depending on a different travel environment (corresponds to information suggested that is unrelated to controlling the vehicle) as illustrated in FIGS. 7B, 8B, and 9B, notification of information or operation is enabled with fewer regions); 
see Paragraph 0113 for storage unit 8 may store the priority order of each of the behavior candidates. For example, storage unit 8 may store the number of times each behavior has been actually used for the same previous travel environment, and may store such that the most frequently used behavior has a higher priority order; see also Paragraph 0174 for these displays that may be switchable, and whether priority is placed on action or priority is placed on operation may be displayed separately).  
Regarding claim 7, Tsuji teaches the assistance system according to claim 6, wherein: when the display unit simultaneously displays the assistance display of the control- related request and the assistance display of a type other than the control-related request, the display unit displays the assistance display of the control-related request larger than the assistance display of the type other than the control-related request (see Paragraph 0189 for the display size of the first behavior information may be larger, and the display size of the second behavior (which can be the type other than control related request) information may be smaller).  
Regarding claim 8, Tsuji teaches the assistance system according to claim 7, wherein: when a plurality of types of the assistance display other than the control-related request have a same display area, and the display unit simultaneously displays the plurality of types of the assistance display other than the control-related request, the display unit displays a type of the assistance display having a higher priority in preference to others (see Paragraph 0174 for these displays that may be switchable, and whether priority is placed on action or priority is placed on operation may be displayed separately. In addition, the display size of the first behavior information may be larger, and the display size of the second behavior information may be smaller. It is to be noted that, when behavior information display is arranged corresponding to the behavior in the front-rear direction and left-right direction of the vehicle, the driver is capable of having intuitive recognition and operation).  
claim 1, wherein: a case where the driver action is required during the autonomous driving operation includes at least a case where the autonomous driving operation is switched to a manual driving operation in which the driver manually performs a driving operation (see Paragraph 0140 for  In addition, “end autonomous driving” indicating that the driving mode is switched from autonomous driving to manual driving is displayed in display region 29 g); and the display unit performs the assistance display for assisting a driving operation change from the autonomous driving operation to the manual driving operation when the autonomous driving operation is switched to the manual driving operation, and the operation determination section determines that the terminal is being operated inside of the vehicle (see Paragraph 0139 for in a display range of notification unit 92, options involved with the behavior of vehicle 1 are displayed on the right, and information for switching from autonomous driving to manual driving is displayed on the left), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 10, Tsuji teaches the assistance system according to claim 1, wherein: a case where the driver action is required during the autonomous driving operation includes at least a case where the response or the confirmation by the driver is required during the autonomous driving see Paragraph 0220 for when the driver performs the touch operation or swipe operation, the display manner of the lane corresponding to the selected display region of the touch panel may be changed such that the driver can confirm which lane he/she is about to select before the selection);
and the display unit performs the assistance display that assists an inquiry for requesting the response or the confirmation to the driver when the operation determination section determines that the terminal is being operated inside of the vehicle (see Paragraph 0220-0221 for example, the moment the driver touches display region b, the thickness of lane X may be enlarged, and if the driver immediately releases his/her hand, lane X may not be selected and the thickness of lane X may be returned to the original size; and the moment the driver then touches display region 121 c, the thickness of lane Y may be enlarged, and if the driver keeps this state for a while, lane Y may be selected and may flicker to indicate that lane Y is determined. According to this configuration, the driver can perform the selecting operation or determining operation without viewing his/her hands. Notably, as in the first exemplary embodiment, vehicle control functions such as acceleration, deceleration, overtake, and keep may be assigned to display regions according to the travel environment), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
see Paragraph 0150 for vehicle controller 7 may cause a speaker or the like to notify the driver, with a voice/sound, of the information about the travel environment); 
the voice output processing section controls the voice output device to output the voice for assisting an execution of the driver action that is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and the vehicular device is not connectable with the terminal and the voice output processing section does not control the voice output device to output the voice for assisting the execution of the driver action that is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, the vehicular device is connectable with the terminal, and the operation determination section determines that the terminal is being operated (see Paragraph 0418 for notification device 1002 may be a speaker for notifying the driver of information converted into a voice/sound or a vibrator provided on a position (for example, a seat of the driver, steering wheel, and the like) where the driver can sense the vibration. In addition, notification device 1002 may be a combination of these elements. Input device 1004 is a user interface device that receives an operation input performed by an occupant. For example, input device 1004 receives information input by the driver and pertaining to autonomous driving of host vehicle. Driving assistance device 1040 outputs the received information to driving assistance device 1040 as an operation signal), but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal inside of the vehicle (see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
see Paragraph 0008 of Yoichiro).
Regarding claims 12, Tsuji teaches a terminal carried by a driver of a vehicle, the terminal comprising: 
a communication unit configured to be connected to and perform communication with a vehicular device for the vehicle that performs an autonomous driving operation for automatically controlling an acceleration operation, a braking operation and a steering operation, and allows a driver action including at least one of an operation, a response and a confirmation by the driver during the autonomous driving operation, the vehicular device transmitting a request notification, which indicates that the driver action is required when the driver action is required during the autonomous driving operation (see Paragraph 0003 for in an autonomous driving mode in which a portion of or all of driving operations are autonomously performed, or technologies relating to a fully automated self-driving vehicle, based on a surrounding situation of the vehicle or a travel state (for example, the speed of the vehicle or control information such as steering, acceleration, braking, turn signal indicator, or actuator) of the vehicle, and these technologies have been put into practical use; see also Paragraph 0007 for an action selected by each of the drivers in response to the environmental parameter; see also Figure 1 for the information notification device 9 containing the notification unit 92 and information acquisition unit 91, all of which is connected/in communication with the vehicle controller 7; see also Figure 2C and Paragraph 0158-0159 for each of the display regions of notification unit 92 corresponds to a corresponding one of the operation buttons of operating unit 51 which prompts the user to choose a behavior selection during a predetermined window of time as seen in Figure 4, S17; see also Figure 29 for communication unit 291 in connection with the vehicle controller 7); 
an operation determination section that determines whether the terminal is being operated inside of the vehicle when the communication unit receives the request notification (see Figure 4 for S17 that determines whether an operation was received within second predetermined time); 
and a display unit that performs an assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the operation determination section determines that the terminal is being operated (see Paragraph 0141-0143 and Figure 2C which illustrates an operating unit containing display regions 29a to 29c as seen in Figure 2B, and operation buttons, wherein selecting any one of contents displayed in each display region, the driver presses the operation button corresponding to each display region), but fails to explicitly teach a display unit that, when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle,  performs an assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, and when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated inside of the vehicle, does not perform the assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation, but fails to explicitly teach the portable terminal.
However, Yoichiro teaches the portable terminal includes a display unit () that,
when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle, performs an assistance display for assisting an execution of the driver action which is required during Paragraph 0016 the mode switching means operates the operation mode when the start detection means detects an event that triggers the start of use of the function of the portable device by the driver while traveling in the manual operation mode. Yoichiro also teaches in Paragraph 0068-0070 as shown in FIG. 2, when the driver 3 gets into the automatic driving vehicle 1 with the mobile phone terminal 2 and is operating in the manual operation mode i.e. When there is an incoming call to the mobile phone terminal 2, the automatic driving car 1 is automatically switched from the manual driving mode to the forced automatic driving mode, and the automatic driving car 1 travels safely in the forced automatic driving mode It becomes a state. Therefore, the driver can release the hand from the steering wheel 5 with peace of mind, pick up the mobile phone terminal 2 and make an incoming call response operation to make a call…Further, in the above embodiment, when switched to the forced automatic operation mode, the screen for automatically prompting the setting of the destination in the car navigation function is displayed to accept the setting of the destination, and the car navigation function is started (corresponds to a required driver action). Therefore, even if the driver makes a call in response to the incoming call of the mobile phone terminal 2, the autonomous driving vehicle 1 reliably moves to the destination desired by the driver),
 and when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is not being operated inside of the vehicle, does not perform the assistance display for assisting an execution of the driver action which is required during the autonomous driving operation when the driver action is required during the autonomous driving operation (see Paragraph 0063 for the determination process in step S12 is an example of an end detection unit that detects an event of the end of use of the function of the portable device by the driver; see also Paragraph 0064 for when it is determined in step S12 that the manual operation is possible, the control unit 101 shifts the process to step S7, executes the processes after step S7, and returns the process to the manual operation mode, which is an example of not performing the assistance display for autonomous driving operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 13, see rejections for claims 1-3.
Regarding claim 14, Tsuji teaches the elements of the present invention as discussed above but fails to teach the assistance system according to claim 1, wherein the portable terminal is a portable telephone, a tablet terminal, a notebook PC, an electronic book terminal, or a smart watch.  
However, Yoichiro teaches the assistance system according to claim 1, wherein the portable terminal is a portable telephone, a tablet terminal, a notebook PC, an electronic book terminal, or a smart watch (see Paragraph 0097 for in the first example and the modification described above, the portable device is a mobile phone terminal).
Regarding claims 15 and 16, see rejection for claim 14. 
Regarding claim 17, Tsuji teaches the assistance system according to claim 1, further comprising: a processor implementing the operation determination section (see Figure 32 for the driving assistance device (HMI controller) 1041 (corresponds to a processor), that implements the operation input unit 1050 (corresponds to the operation determination section)).
Regarding claim 18, Tsuji teaches the terminal according to claim 12, further comprising: a processor implementing the operation determination section, but fails to teach the portable terminal (see Figure 32 for the input device 1004 (corresponds to a terminal which includes the processor), that implements the operation input unit 1050 (corresponds to the operation determination section)).
see Paragraph 0003 for a portable terminal inside of a car; see also Paragraph 0008 for an object of the present invention is to solve the above-mentioned problems and to prevent traffic accidents based on the use of the portable device while the driver is driving).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 19, Tsuji teaches the vehicular device according to claim 13, further comprising a processor implementing the determination information acquisition section, the operation determination section, and the instruction processing section (see Paragraph 0426 for the driving assistance device 1040 that is an HMI controller executing an interface function between vehicle 1000 and a driver which includes the available hardware sources of a processor, a ROM, a RAM, and other LSI and available software resources include a program such as an operating system, an application, and firmware wherein the processor implements the following: see Figure 4, Item S17 for determining whether operation (which involves a driver selection/action) is received within second predetermined time; S18 for when an operation is received, determines whether to end automatic driving or operation for selecting behavior of the vehicle (all of which corresponds to determination information acquisition section); see Figure 32 operation input unit 1050 (corresponds to the operation determination section); see Figure 4 for the instruction that is transmitted for selecting behavior or ending automatic driving in accordance with the determination that the terminal is being operated as seen in step S18 (corresponds to the instruction processing section)).
Regarding claim 20, see claims 1 and 6.

However, Yoichiro teaches the assistance system according to claim 1, wherein: the portable terminal further includes a display control section that causes the display unit of the portable terminal to perform the assistance display (Paragraph 0016 the mode switching means operates the operation mode when the start detection means detects an event that triggers the start of use of the function of the portable device by the driver while traveling in the manual operation mode. Yoichiro also teaches in Paragraph 0068-0070 as shown in FIG. 2, when the driver 3 gets into the automatic driving vehicle 1 with the mobile phone terminal 2 and is operating in the manual operation mode i.e. When there is an incoming call to the mobile phone terminal 2, the automatic driving car 1 is automatically switched from the manual driving mode to the forced automatic driving mode, and the automatic driving car 1 travels safely in the forced automatic driving mode It becomes a state. Therefore, the driver can release the hand from the steering wheel 5 with peace of mind, pick up the mobile phone terminal 2 and make an incoming call response operation to make a call…Further, in the above embodiment, when switched to the forced automatic operation mode, the screen for automatically prompting the setting of the destination in the car navigation function is displayed to accept the setting of the destination, and the car navigation function is started (corresponds to a required driver action). Therefore, even if the driver makes a call in response to the incoming call of the mobile phone terminal 2, the autonomous driving vehicle 1 reliably moves to the destination desired by the driver);
see Paragraph 0115 for the detection of an event that triggers the start of use of the function of the portable device by the driver includes the touch operation of any of the software buttons 112a to 112d, which is an example of when the display has not shifted to a sleep mode); 
and when the display control section has shifted to the sleep mode, the operation determination section determines that the portable terminal is not being operated inside of the vehicle (see Paragraph 0121 for the control unit 101 detects that the driver has performed an operation to end the function (such as a call, electronic mail, or Internet connection) transmitted on the display screen 111D through the touch panel 112, and the captured image of the camera 107a Information is monitored, the captured image information is analyzed, and the driver performs such termination operation, and then decides to place the hand on the steering wheel to determine whether or not the manual operation is possible).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 22, Tsuji teaches the elements of the present invention as discussed above but fails to explicitly teach the assistance system according to claim 1, wherein: when a certain time or more has elapsed after a stop of an operation input in an operation input unit of the portable terminal, the operation determination section determines that the portable terminal is not being operated inside of the vehicle; and when an elapsed time after the stop of the operation input in the operation input unit 
However, Yoichiro teaches the assistance system according to claim 1, wherein: when a certain time or more has elapsed after a stop of an operation input in an operation input unit of the portable terminal, the operation determination section determines that the portable terminal is not being operated inside of the vehicle (see Paragraph 0063 for The determination process in step S12 is an example of an end detection unit that detects an event of the end of use of the function of the portable device by the driver. In the determination in step S12, in addition to the determination of the behavior where the driver places his hand on the steering wheel, the driver uses the mobile phone terminal 2 to end the call, and places the mobile phone terminal 2 somewhere, which inherently involves a certain time that has elapsed after the user ends the use of the mobile phone terminal); 
and when an elapsed time after the stop of the operation input in the operation input unit of the portable terminal is less than the certain time, the operation determination section determines that the portable terminal is being operated inside of the vehicle (see Paragraph 0016 the mode switching means operates the operation mode when the start detection means detects an event that triggers the start of use of the function of the portable device by the driver while traveling in the manual operation mode).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic accidents based on the use of the portable device while the driver is driving (see Paragraph 0008 of Yoichiro).
Regarding claim 23, see claim 1.
Regarding claim 24, see claim 1.  

However, Yoichiro teaches the assistance system according to claim 1, wherein when the driver action is required during the autonomous driving operation and the operation determination section determines that the portable terminal is being operated inside of the vehicle, the display unit of the portable terminal performs the assistance display for assisting the execution of the driver action which is required during the autonomous driving operation, such that the assistance display is displayed in a superimposed manner on a display corresponding to an application that has been executed (see Paragraph 0039 for the touch panel 112 is a display in which a touch sensor capable of touch input with a finger is superimposed on a display screen of the display unit 111 including an LCD. Under the control of the control unit 101, a display image including software buttons (including a character input button on a keyboard) is displayed on the display screen of the display unit 111. Then, when the touch panel 112 detects a touch by a finger on the software button displayed on the display screen, the touch panel 112 transmits the touch to the control unit 101. The control unit 101 having received this is configured to execute control processing corresponding to the software button).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driving assistance device, as taught by Tsuji, using the portable terminal operation detection functionality, as taught by Yoichiro, for the purpose of preventing traffic see Paragraph 0008 of Yoichiro).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim (US7505795B1) teaches a method and system for efficiently managing power consumption in a mobile device controls power consumption with an adjustable sleep period or listening interval that may be user-specified and automatically tuned based on recent detected usage. With an adjustable sleep period, a receiver conserves power by leaving a sleep mode only at predefined and adjustable periods, which may be selected by the user to balance connectivity and power saving and which may be automatically incremented when the device activity is low.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665